In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐3211 
UNITED STATES OF AMERICA, 
                                                      Plaintiff‐Appellee, 
                                    v. 

KEITH AUSTIN, 
                                                  Defendant‐Appellant. 
                      ____________________ 

              Appeal from the United States District Court 
         for the Northern District of Illinois, Eastern Division. 
             No. 13‐cr‐00761‐1 — Charles R. Norgle, Judge. 
                      ____________________ 

   ARGUED OCTOBER 22, 2018 — DECIDED OCTOBER 29, 2018 
                ____________________ 

   Before FLAUM, EASTERBROOK, and SCUDDER, Circuit Judges. 
   FLAUM, Circuit Judge. Near the end of his jury trial, Keith 
Austin  pleaded  guilty  to  three  counts  of  bank  fraud,  aggra‐
vated  identity  theft,  and  obstruction  of  justice.  Austin  now 
protests that his plea was not knowing and voluntary because 
the  district  court  did  not  adequately  discuss  the  Sentencing 
Guidelines and did not mention forfeiture. He also takes issue 
with the court’s denial of the reduction for acceptance of re‐
sponsibility and the use of the incorrect Guidelines range, as 
2                                                      No. 16‐3211 

well as the suﬃciency of the evidence supporting the district 
court’s loss calculation, restitution amount, and forfeiture or‐
der. For the reasons below, we aﬃrm the court’s acceptance 
of Austin’s guilty  plea,  but we vacate Austin’s  sentence  and 
remand for resentencing. 
                            I. Background 
     A. Indictment and Plea of Guilty  
    In  September  2013,  the  government  indicted  defendant 
Keith Austin, along with nine codefendants, for his role in an 
eight‐year  mortgage‐fraud  scheme.  The  indictment  charged 
Austin  with  three  counts  of  bank  fraud,  in  violation  of  18 
U.S.C.  § 1344;  six  counts  of  wire  fraud,  in  violation  of  18 
U.S.C. § 1343; one count of aggravated identity theft, in viola‐
tion of 18 U.S.C. § 1028A(a)(l); and one count of obstruction of 
justice, in violation of 18 U.S.C. § 1512(c)(2). According to the 
indictment,  Austin  allegedly  participated  in  a  scheme  to 
fraudulently  obtain  fifty‐two  mortgage  loans  from  lenders, 
which resulted in losses on the mortgage loans of over $8 mil‐
lion. 
    Austin was the only member of the scheme to go to trial; 
his nine codefendants pleaded guilty. On April 22, 2015, the 
sixth day of the jury trial, Austin informed the court that he 
wished to change his plea. Austin did not have a written plea 
agreement or a plea declaration; rather, the district court con‐
firmed with Austin’s counsel that it would be “an oral blind 
plea” to counts IX, X, and XI of the indictment for bank fraud, 
aggravated  identity  theft, and obstruction of justice,  respec‐
tively, and that the government would dismiss the remaining 
counts. As part of the plea colloquy, the court first asked the 
No. 16‐3211                                                       3

government to indicate the maximum penalties and fines ap‐
plicable to the three oﬀenses and confirmed Austin’s under‐
standing of those penalties. The court then asked questions to 
determine Austin’s competence to knowingly change his plea 
and  explained  Austin’s  trial  rights  and  what  he  would  be 
waiving by pleading guilty. Next, the court questioned Austin 
about having suﬃcient time to discuss the trial and his deci‐
sion to plead guilty with his attorney. 
   The government presented, and Austin admitted, the fac‐
tual basis for his plea to Counts IX, X, and XI. The court then 
turned to the Federal Sentencing Guidelines, inquiring:  
       Are you also aware that at the time of the sen‐
       tencing the [c]ourt will be looking at the Federal 
       Sentencing Guidelines? They serve as guides to 
       the [c]ourt, but are not mandatory. Do you un‐
       derstand that? … Has [your attorney] explained 
       to you the issues and application involving the 
       Federal Sentencing Guidelines? 
    Austin confirmed that he had spoken to his attorney about 
the Guidelines: “I asked several questions. He explained it to 
me.” Finally, after confirming Austin had not been threatened 
or  coerced  into  pleading  guilty,  the  court  accepted Austin’s 
guilty plea to Counts XI, X, and XI. At no point did the court 
discuss  forfeiture;  neither  Austin’s  counsel  nor  the  govern‐
ment informed the court that it overlooked any portions of the 
colloquy. 
   B. Sentencing 
   Austin appeared for sentencing on August 15, 2016, with 
new counsel who had not submitted a sentencing memoran‐
dum. The probation oﬃce had submitted a presentence report 
4                                                      No. 16‐3211 

(“PSR”)  in  June  2015  calculating  a  Guidelines  sentencing 
range of 188–235 months, based on the 2014 Guidelines man‐
ual. The PSR included an oﬀense level of 35, calculated from 
a base oﬀense level of 7 under U.S.S.G. § 2B1.1(a)(1), a two‐
level enhancement for the number of victims, a four‐level en‐
hancement  for  role  in  the  oﬀense,  a  two‐level  enhancement 
for obstruction of justice, and a twenty‐level enhancement for 
the loss amount of over $8.6 million per the 2014 version of 
U.S.S.G. § 2B1.1(b)(1)(K). The PSR did not recommend an ad‐
justment for acceptance of responsibility. Based on his prior 
convictions for burglary in 1995 and misdemeanor battery in 
1999, Austin was in criminal history category II. 
    Although the PSR added a twenty‐level enhancement for 
loss amount based on the 2014 Guidelines, a new Guidelines 
manual took eﬀect on November 1, 2015, after the probation 
department submitted the PSR but prior to sentencing. Under 
the 2015 manual, a loss of $8.6 million requires an eighteen‐
level adjustment, not a twenty‐level one. The parties agree the 
2015 manual that was in eﬀect at the time of sentencing is the 
applicable manual. However, no one caught the error at the 
time of sentencing. 
    After denying Austin’s motion for a competency evalua‐
tion and request to postpone the sentencing, the court began 
the sentencing hearing by reviewing the character letters sub‐
mitted on Austin’s behalf. The court considered objections to 
the PSR, the only one being the government’s request for an 
enhancement for use of sophisticated means, which the court 
overruled. Next, the parties presented argument under the 18 
U.S.C.  § 3553(a)  factors: Austin  argued  for  a  sentence  of  60 
months’  imprisonment  based  on  his  positive  characteristics 
and reduced risk of recidivism due to his age and the age of 
No. 16‐3211                                                                          5

his prior convictions. The government presented a loss chart 
summarizing the “losses attendant to this fraud and the par‐
ticular properties for which [] Austin is responsible.”1 The to‐
tal loss reflected in the loss chart was over $9.1 million, higher 
than the $8.6 million reflected in the PSR, due to the additional 
properties sold at a loss or reassessed since the initial calcula‐
tion.  The  government  stated  the  loss  amount  “is  based  on 
these 50 properties that are mentioned in the indictment and 
which are laid out in this loss chart.” Austin did not object to 
any aspect of the loss chart or loss amount. 
    Although  the  PSR  did  not  recommend  the  two‐level  re‐
duction for acceptance of responsibility, Austin’s counsel ar‐
gued  that  Austin  had  accepted  responsibility  by  pleading 
guilty  prior  to  the  jury’s  verdict.  However,  because  Austin 
“put  the  government  through  its  task,”  and  “the  case  was 
merely  at  the  point  of  concluding  when  the  defendant  then 
decided  to  enter  a  …  plea  of  guilty,”  the  court  determined 
Austin’s acceptance “was not extraordinary, and certainly [it] 
is not appropriate in this case to give him two points for ac‐
ceptance of responsibility.” 
    In weighing the § 3553(a) factors in mitigation, the court 
noted the lengthy period of time since Austin’s last conviction 
and  the  support  of  his  friends  and  family.  In  aggravation, 
however, the court observed that there was “evidence in this 
case, in which as many as 50 or 52 transactions occurred for 
which the defendant is responsible” as well as the “extremely 
large” restitution amount of over $9.1 million. The court con‐
cluded  a  sentence  within  the  Guidelines  range  of  188–235 

                                                 
      1  The  loss  chart  is  available  at  ECF  No.  315  on  the  district  court’s 

docket. 
6                                                      No. 16‐3211 

months was too “heavy” but that it still must “impose a sen‐
tence that does not denigrate the seriousness of what [] Austin 
has  done.”  It  then  imposed  a  sentence  of  120  months  on 
Counts IX and XI, to be served concurrently, and 24 months 
on  Count  X,  to  be  served  consecutively,  for  a  total  of  144 
months’  imprisonment. As  for  supervised  release,  the  court 
imposed 2 years on Counts IX and X and 1 year on count XI, 
all to be served concurrently. The court did not impose a fine 
due  to Austin’s  inability  to  pay,  but  the  court  imposed  the 
mandatory special assessment of $300, $100 per each count of 
conviction. 
    The  government  moved  for  an  order  of  forfeiture  for 
$4,374,070,  including  Austin’s  assets  seized  in  a  search—a 
2007 Lexus LS460 sedan and $6,800 in cash. Austin did not ob‐
ject, and the court entered the forfeiture order for the assets. 
The  court  also  ordered  restitution  in  the  amount  of  loss—
$9,134,900—imposed jointly and severally with Austin’s code‐
fendants. At  the  end  of  the  sentencing  hearing,  the  govern‐
ment prompted the court to accept and adopt the findings in 
the PSR. The court then formally “accept[ed] the findings [of] 
fact [and] the conclusions of law presented in the probation 
department’s presentence investigation report.” 
                            II. Discussion 
     A. Rule 11 Colloquy 
    Because Austin did not object to the adequacy of the Rule 
11 plea colloquy or move to withdraw his guilty plea as invol‐
untary at the time of his sentencing, the parties agree that this 
Court reviews for plain error. United States v. Vonn, 535 U.S. 
55, 59 (2002); United States v. Griﬃn, 521 F.3d 727, 730 (7th Cir. 
2008). To establish plain error, appellant bears the burden of 
No. 16‐3211                                                           7

showing that the district court (1) committed error; (2) that is 
plain  or  obvious;  (3) that  aﬀects  his  substantial  rights;  and 
(4) that “seriously impugn[es] the fairness, integrity, or public 
reputation of judicial proceedings.” United States v. Gill, 824 
F.3d 653, 661 (7th Cir. 2016) (citation and internal quotation 
marks omitted).  
    “As  a  practical  matter,  it  is  incredibly  diﬃcult  for  a  de‐
fendant to prove that a district court plainly erred when ac‐
cepting  a  guilty  plea.”  United  States  v.  Villarreal‐Tamayo,  467 
F.3d 630, 632 (7th Cir. 2006). Before accepting a guilty plea, a 
district court “must inform the defendant of, and determine 
that the defendant understands,” a litany of subjects. Fed. R. 
Crim. P. 11(b)(l). Austin asserts that the court’s Rule 11 collo‐
quy was deficient with respect to two of those subjects—the 
Sentencing  Guidelines  and  forfeiture.  Under  Rule 
11(b)(1)(M), the court must inform the defendant that “in de‐
termining a sentence, the court [i]s obligat[ed] to calculate the 
applicable  sentencing‐guideline  range  and  to  consider  that 
range, possible departures under the Sentencing Guidelines, 
and other sentencing factors under 18 U.S.C. § 3553(a).”  
    Here,  the  court  informed Austin  that  “at  the  time  of  the 
sentencing”  it  would  “be  looking  at  the  Federal  Sentencing 
Guidelines” and that “[t]hey serve as guides to the [c]ourt, but 
are not mandatory.” After checking that Austin understood, 
the  court  confirmed  that Austin  had  asked  questions  of  his 
counsel regarding the “issues and application” of the Guide‐
lines  and  that Austin’s  counsel  “explained  it  to  [him].”  The 
court  stated  it would look to the Guidelines in determining 
Austin’s  sentence,  but  the  Guidelines  were  not  mandatory. 
And the court made sure that Austin had the chance to discuss 
the “issues and application involving” the Guidelines with his 
8                                                     No. 16‐3211 

counsel prior to entering his guilty plea. Moreover, the court 
reviewed  and  made  sure  Austin  understood  the  statutory 
maximums—30 years on Count IX, 2 years mandatory to run 
consecutively to any other term on Count X, and 20 years on 
Count XI. “His decision to enter a plea despite this warning 
demonstrates that [Austin] contemplated the possibility of a 
sentence exceeding the applicable guideline range … There‐
fore,  because  the  ‘total  circumstances  surrounding  the  plea 
[demonstrate] that the defendant was informed of his rights 
and understood the consequences of his plea,’” we conclude 
the court’s discussion of the Sentencing Guidelines was suﬃ‐
cient under Rule 11, and it did not plainly err. See United States 
v. Parker, 368 F.3d 963, 968 (7th Cir. 2004) (second alteration in 
original) (quoting United States v. Mitchell, 58 F.3d 1221, 1224 
(7th Cir. 1995)); cf. Griﬃn, 521 F.3d at 729 (upholding guilty 
plea where “although the court informed [defendant] that he 
would  ‘be  sentenced  under  the  appropriate  [Sentencing] 
Guidelines,’ the court did not explain that it had the authority 
‘to depart’ from the applicable guidelines range” (second al‐
teration in original) (quoting Fed. R. Crim. P. 11(b)(1)(M))).  
    During the plea colloquy, the district court is also required 
to inform the defendant of “any applicable forfeiture.” Fed. R. 
Crim. P. 11(b)(l)(J). There is no dispute that the court did not 
mention forfeiture during the plea colloquy and that neither 
counsel for Austin nor the government alerted the court to its 
omission. Regardless, courts are not required to strictly com‐
ply  with  Rule  11  to  ensure  that  a  defendant  has  knowingly 
and voluntarily pleaded guilty; as we have noted, “‘plain er‐
ror’ is not an automatic synonym for ‘no error.’” United States 
v. Sura, 511 F.3d 654, 660 (7th Cir. 2007). Thus, Austin “must 
do more than show that the Rule was technically violated. He 
must show that his guilty plea was involuntary and that he 
No. 16‐3211                                                          9

would  not  have  entered  it  on  the  basis  of  the  record  as  a 
whole.” Id. 
    Austin  argues  the  totality  of  circumstances  indicate  he 
would not have pleaded guilty had the court explained that 
he faced forfeiture. See Parker, 368 F.3d at 968 (the “Court em‐
ploys ‘a “totality of the circumstances” analysis to determine 
whether  any  Rule  11  violations  would  have  likely  aﬀected 
[the defendant’s] willingness to plead guilty.’” (alteration in 
original) (quoting United States v. Martinez, 289 F.3d 1023, 1029 
(7th Cir. 2002)). Specifically, Austin points to three factors that 
he argues show he would not have pleaded guilty—“the lack 
of a written plea agreement, the lack of benefit to [] Austin to 
plead  guilty,  and  the  rushed,  mid‐trial  plea.”  The  lack  of  a 
written plea agreement and mid‐trial plea are nonstarters; de‐
fendants routinely plead guilty without a written plea agree‐
ment. While a written plea agreement may include details like 
an  agreed  recommended  sentence  or  forfeiture  amount,  the 
lack  of  a  written  plea  agreement  itself  is  not  evidence  that 
Austin  would  not  have  pleaded  guilty.  Nor  is  the  fact  that 
Austin changed his mind mid‐trial: That the “the terms of the 
‘deal’  were  being  worked  out  in  the  hallway  as  the  jury 
waited,” as Austin characterizes the proceeding, is not abnor‐
mal and does not undermine the integrity of the judicial pro‐
cess. It merely reflects the reality “that plea bargains have be‐
come  []  central  to  the  administration  of  the  criminal  justice 
system.” Missouri v. Frye, 566 U.S. 134, 143 (2012).  
   Austin’s argument that he lacked a benefit fares no better. 
Indicating  a  lack  of  proper  process,  Austin  argues  that  he 
“gained  nothing  from  pleading  guilty  to  only  three  of  the 
eleven  counts;  all  of  the  other  counts  would  have  been 
grouped with Counts Nine and Eleven at sentencing pursuant 
10                                                               No. 16‐3211 

to U.S.S.G. § 3D1.2(d), leaving his ultimate Guidelines range 
essentially unaﬀected.” However, we have held that a dismis‐
sal  of  counts  can  be  a  benefit  to  a  defendant.  See  Phillips  v. 
United States, 668 F.3d 433, 434 (7th Cir. 2012) (noting that the 
prior dismissal of nine out of ten counts provided a substan‐
tial  benefit  to  the  defendant  in  exchange  for  an  appellate 
waiver). Perhaps Austin saw the writing on the wall after five 
days of trial and hoped that in exchange for his guilty plea, 
the court would go easier on him at sentencing. Perhaps he 
thought  he  would  get  credit  for  accepting  responsibility  by 
pleading  guilty. As  he  notes,  a  “defendant  may  have  many 
reasons  for  pleading  guilty  at  the  particular  time  that  he  or 
she chooses to do so,” but the deficiencies Austin has asserted 
in the plea colloquy do not indicate that he would have made 
a  diﬀerent  decision with more information about  forfeiture. 
And under plain‐error review, we require more than unsup‐
ported  assertions;  we  have  held  that  “a  defendant  must 
demonstrate a reasonable probability that, but for the court’s 
plain error, he would not have entered the plea.” United States 
v. Dyer, 892 F.3d 910, 914 (7th Cir. 2018). Austin did not pro‐
vide any evidence he would not have pleaded guilty had the 
court  advised  him  of  any  applicable  forfeiture,  other  than 
counsel’s  argument  that  he  did  not  understand  the  conse‐
quences of his plea.2 We thus reject Austin’s unsupported as‐
sertion of error. 

                                                 
      2 Because Austin did not move to withdraw his guilty plea in the sen‐

tencing court, we do not have the benefit of an affidavit from Austin af‐
firming that he would not have pleaded guilty had the court properly ad‐
vised  him  of  potential  forfeiture.  All  we  have  are  counsel’s  arguments, 
which are not evidence. United States v. Useni, 516 F.3d 634, 653 (7th Cir. 
2008). 
No. 16‐3211                                                       11

   B. Sentencing Issues 
   Austin  raises  several  issues  with  his  sentence,  including 
the district court’s use of the wrong Guidelines range and er‐
rors  in  the  district  court’s  calculation  of  restitution,  loss 
amount, and forfeiture, among others.  
    The parties agree that remand is necessary to correct the 
restitution order; however, the parties present diﬀerent theo‐
ries regarding the appropriate restitution calculation. At sen‐
tencing, the government presented a loss chart including fifty 
properties for which the government contended Austin was 
responsible, totaling $9,134,900. The government now admits 
that its chart included financial institutions as “victims” that 
the bank fraud statute at the time of Austin’s conduct did not 
define as “financial institutions.” See 18 U.S.C. § 20(10) (defin‐
ing a mortgage lending business). The government acknowl‐
edges that “possibly as many as 19 of the properties included 
on the government’s loss chart did not have lenders that qual‐
ified as financial institutions on the respective closings. As a 
result, the losses for those properties, totaling approximately 
$3 million, should not have been included in the restitution.”  
    Austin, on the other hand, presents a diﬀerent approach 
regarding the proper calculation of the restitution award: He 
argues that he should only be required to pay restitution for 
losses  caused  by  the  counts  to  which  he  pleaded  guilty, 
Counts IX, X, and XI, not all of the properties on the govern‐
ment’s loss chart. Austin claims that the bank fraud “scheme” 
to which he pleaded guilty only involved one property and 
one financial institution and that he cannot be ordered to pay 
restitution for all of the loans described in the indictment (or, 
under the government’s current position, for all of the loans 
with lenders that qualified as financial institutions at the time 
12                                                No. 16‐3211 

of Austin’s oﬀense conduct). In light of the parties’ recogni‐
tion of the need for remand, we do not address the issue.  
    With a remand necessary for the recalculation of restitu‐
tion, the other issues Austin raises can be revisited upon re‐
sentencing.  
                         III. Conclusion 
   For the foregoing reasons, we AFFIRM the district court’s 
acceptance of Austin’s guilty plea and VACATE  Austin’s sen‐
tence and REMAND for resentencing.